188 S.W.3d 461 (2006)
In the Interest of V.C.F., A Minor.
No. ED 85866.
Missouri Court of Appeals, Eastern District, Division Four.
March 7, 2006.
Motion for Rehearing and/or Transfer Denied April 12, 2006.
Christopher M. Braeske, St. Louis, for appellant.
Laura E. Sidel, Clayton, for Guardian Ad Litem.
Barbara L. Greenberg, St. Louis County Family Court, Clayton, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2006.

ORDER
PER CURIAM.
Mother appeals from the judgment terminating of her parental rights to her minor daughter, V.C.F. In her two points on appeal, Mother contends the trial court erred in terminating her parental rights under Section 211.447, RSMo 2000, because there was no clear, cogent, and convincing evidence that any of the statutory grounds existed for termination.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).